Name: Commission Implementing Regulation (EU) NoÃ 449/2011 of 6Ã May 2011 entering certain names in the register of protected designations of origin and protected geographical indications (Ã© Ã¨ ¥ ¿Ã¨  ¹Ã¦   (Shaanxi ping guo) (PDO), Ã© ¾ Ã¤ º Ã¨  ¶ (Longjing Cha) (PDO), Ã§  ¯Ã¦ º ªÃ¨  Ã¦   (Guanxi Mi You) (PDO), Ã¨ ¡Ã¥  ¿Ã© º »Ã¥ ± ±Ã¨  ¯ (Lixian Ma Shan Yao) (PGI))
 Type: Implementing Regulation
 Subject Matter: marketing;  plant product;  Asia and Oceania;  consumption
 Date Published: nan

 11.5.2011 EN Official Journal of the European Union L 122/67 COMMISSION IMPLEMENTING REGULATION (EU) No 449/2011 of 6 May 2011 entering certain names in the register of protected designations of origin and protected geographical indications ( (Shaanxi ping guo) (PDO), (Longjing Cha) (PDO), (Guanxi Mi You) (PDO), (Lixian Ma Shan Yao) (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, the applications of the Peoples Republic of China to register the names (Shaanxi ping guo), (Longjing Cha), (Guanxi Mi You) and (Lixian Ma Shan Yao) were published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation are hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 252, 18.9.2010, p. 16; OJ C 254, 22.9.2010, p. 6; OJ C 257, 24.9.2010, p. 3; OJ C 257, 24.9.2010, p. 7. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed PEOPLES REPUBLIC OF CHINA (Guanxi Mi You) (PDO) (Lixian Ma Shan Yao) (PGI) (Shaanxi ping guo) (PDO) Class 1.8. Other products of Annex I to the Treaty (spices, etc.) PEOPLES REPUBLIC OF CHINA (Longjing Cha) (PDO)